Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 1 of 25




                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA

 OSCAR JULIEN-RIOU,                                     CASE NO.

                Plaintiff,

 vs.

 CITY OF MIAMI, a Florida Municipality;

 MIAMI-DADE COUNTY, a political subdivision
 of the State of Florida;

 CITY OF MIAMI POLICE DEPARTMENT; and

 IOANNYS LLANES, in his Individual Capacity,

           Defendants.
 _______________________________________________/


         PLAINTIFF'S COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, OSCAR JULIEN-RIOU, by and through the undersigned attorneys,

 files the instant Complaint and sues Defendants CITY OF MIAMI, MIAMI-DADE

 COUNTY, CITY OF MIAMI POLICE DEPARTMENT, and IOANNYS LLANES

 (“DEFENDANT LLANES”), and states the following:

                              NATURE OF THE ACTION

       1. This is a 42 U.S. Code § 1983 federal civil rights case under the Fourth, Fifth,

 and Fourteenth Amendments of the United States Constitution as applied to the
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 2 of 25




 states under the United States Constitution’s Fourteenth Amendment for the

 Defendants’ individual and collective personal, malicious, and unlawful violations

 of PLAINTIFF’s constitutional rights to equal protection, due process, and to be free

 from unreasonable searches and seizures. State tort claims are also raised herein.

    2. Defendants committed these unlawful violations of PLAINTIFF’s

 constitutional and state rights under color of state law in bad faith and with malicious

 purpose in reckless, wanton, and willful disregard of PLAINTIFF’s rights.

                           JURISDICTION AND VENUE

    3. PLAINTIFF brings this civil action under the Civil Rights Act of 1871, 42

 U.S.C. § 1983, for violations of civil rights under the Fourth and Fourteenth

 Amendments to the United States Constitution. PLAINTIFF also requests relief

 under 42 U.S.C. § 1988 and 28 U.S.C. § 1331.

    4. This Court has subject-matter jurisdiction over this matter pursuant to 28

 U.S.C.§ 1331 (federal question) and 28 U.S.C. § 1343(a)(3) (civil rights).

 PLAINTIFF's state law claims are related to these federal claims and form a part of

 the same case or controversy. The Court accordingly has supplemental jurisdiction

 over PLAINTIFF's state law claims, pursuant to 28 U.S.C. § 1367.

    5. Venue is proper in this, the Southern District of Florida, pursuant to 28 U.S.C.

 § 1391(b). Defendants reside in and/or work in this district, and all or a substantial

 part of the events or omissions giving rise to the claim occurred within the district.


                                           22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 3 of 25




 All Defendants are subject to personal jurisdiction in this district.

    6. All conditions precedent to the maintenance of this action, including those set

 forth in section 768.28, Florida Statutes, have occurred, been performed, or waived

 prior to its institution.

                                       PARTIES

    7. Plaintiff, OSCAR JULIEN-RIOU, is an adult African-American male Florida

 resident residing within this Court’s jurisdiction and is otherwise sui juris.

 PLAINTIFF is a retired veteran with 20 years of service in the United States Army.

 He ended his service as an officer. Following his service in the army, he was

 employed as a registered nurse with the Veterans Administration. In mid-2018, he

 retired from 20 years with the V.A. He continued to volunteer at the V.A. by playing

 piano for veterans in palliative care. Prior to December 2018, he had never been

 arrested. He was 63 years old in December 2018.

    8. Defendant IOANNYS LLANES (“DEFENDANT LLANES”) was, at all

 times material to this Complaint, a police officer with the City of Miami Police

 Department, a police department within this district.

    9. Defendant CITY OF MIAMI POLICE DEPARTMENT is a police

 department within this district.

    10.Defendant CITY OF MIAMI is a city within this district.

    11. Defendant MIAMI-DADE COUNTY is a Florida county within this district.


                                            22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 4 of 25




                             FACTUAL ALLEGATIONS

    12. The Miami Police Department has a proven pattern of excessive use of force

 (whether deadly or non-deadly or with/without weapon discharge), negligent

 training and supervision, and inadequate and unreasonably delayed internal

 investigations, and was under U.S. Department of Justice (hereinafter “DOJ”)

 monitoring and/or oversight for such pattern and practices prior to and at the time of

 the incident in the instant case.

    13. In December 2018, PLAINTIFF, a 63-year-old African American military

 veteran, lived across the street from Alonzo Kelly Park in Miami, Florida.

    14. Alonzo Kelly Park is a small, open square with some concrete benches on

 one side of it.

    15. The neighborhood is predominantly African-American.

    16. Since his retirement from the V.A., PLAINTIFF made a habit of visiting to

 the park with a video camera in order to film himself making video blogs/journals

 wherein he discussed the idea of becoming a full-time Christian minister.

    17. The CITY OF MIAMI and MIAMI-DADE COUNTY share concurrent

 jurisdiction over Alonzo Kelly Park.

    18. On December 10, 2018, PLAINTIFF walked to Alonzo Kelly Park and sat

 alone on a park bench to record one of his video journals.

    19. The City of Miami Ordinance 38-3 provides:


                                          22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 5 of 25




       Sec. 38-3. - Closing hours for parks and playgrounds—Generally.

       (a) Except as otherwise provided in this chapter, all municipally owned
       parks and playgrounds of the city and all similar real property owned
       by the city, not directly engaged in the operation of facilities which
       require that the general public have access to such premises during the
       hours hereinafter recited, shall be closed to the general public from
       10:00 p.m. until 7:00 a.m....

    20. No sign at Alonzo Kelly Park stated a closing time.
    21. City of Miami Ordinance Sec. 38-4 provides that the
       police department shall cause proper notice to be placed in the main
       entrances to the city parks, playgrounds and properties referred to in the
       preceding section, warning the general public that such properties are
       closed during the hours therein recited.

    22. At around 7 p.m., PLAINTIFF was recording one of his video logs (a video

 excerpt is posted at https://youtu.be/2T5G5AMF2PA).

    23. DEFENDANT LLANES of the Miami Police Department observed

 PLAINTIFF for several minutes prior to approaching him and saw PLAINTIFF

 sitting alone on the park bench recording his video log.

    24.DEFENDANT LLANES approached PLAINTIFF and told him to leave the

 park, telling him that the park was closed. (This interaction occurs shortly after the

 5:30 mark in the video excerpt at the above link.)

    25. PLAINTIFF responded that he did not know the park was closed.

    26. PLAINTIFF gathered his belongings to leave the park, announcing to the

 officer that he was holding his video camera in his hand.

    27. Without warning, DEFENDANT LLANES grabbed PLAINTIFF, threw him

                                          22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 6 of 25




 down on the concrete pavement, and stated, “What’s in your hand?"

    28. DEFENDANT LLANES also asked PLAINTIFF what had he (PLAINTIFF)

 thrown away. PLAINTIFF denied throwing anything away.

    29. PLAINTIFF did not attempt to flee, and he did not fight the officer.

    30. DEFENDANT LLANES used unreasonable force, injuring PLAINTIFF.

    31. DEFENDANT LLANES called additional officers to the scene, including a

 K-9.

    32. Officers handcuffed PLAINTIFF.

    33. DEFENDANT LLANES and the responding officers searched PLAINTIFF

 without consent.

    34. PLAINTIFF feared that the police were going to kill him, and he worried that

 his children would never know what happened to him.

    35. DEFENDANT LLANES detained PLAINTIFF in his police vehicle for over

 an hour. An officer briefly removed the handcuffs at the direction of a police sergeant

 who arrived on the scene, but then placed him back in handcuffs because one of

 officers didn't “feel comfortable" with PLAINTIFF being uncuffed.

    36. Neither police officers nor K-9 officers found evidence of any criminal

 wrongdoing by PLAINTIFF during the detention, arrest, and search of the

 surroundings.

    37.DEFENDANT LLANES directed other officers that PLAINTIFF was under


                                           22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 7 of 25




 arrest.

    38. After approximately two hours the police released PLAINTIFF.

    39. After letting him go and without re-arresting him, DEFENDANT LLANES

 charged PLAINTIFF with resisting arrest without violence.

    40. PLAINTIFF was not charged any other underlying criminal activity.

    41. PLAINTIFF entered a plea of Not Guilty to the resisting arrest without

 violence charge and demanded a jury trial.

    42.Trial was scheduled for February 25, 2019.

    43. On or about February 18, 2019, the prosecutor finally viewed PLAINTIFF’s

 video of the encounter in the presence of PLAINTIFF’s attorney. Immediately

 thereafter, the prosecutor told PLAINTIFF’s attorney that DEFENDANT LLANES

 lacked probable cause for the arrest and that the charge of resisting arrest without

 violence would be dropped.

    44. On February 25, 2019, the day of trial, the charge was officially dropped via

 oral announcement of a nolle prosequi in open court.

    45. On March 28, 2019, PLAINTIFF filed a complaint against DEFENDANT

 LLANES with the Internal Affairs section of the Miami PD.

    46.Around this time, multiple television news broadcasts in the area aired

 PLAINTIFF’s videotape of his violent arrest by DEFENDANT LLANES.

    47. On or about June, 2020, Internal Affairs informed PLAINTIFF’s attorney that


                                         22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 8 of 25




 its investigation was complete.

    48.Internal Affairs found that DEFENDANT LLANES was guilty of improper

 procedure due to DEFENDANT LLANES’s body camera conflicting with his

 written sworn affidavit in the investigation.

    49.In particular, in his sworn affidavit DEFENDANT LLANES stated to Internal

 Affairs that he told PLAINTIFF to “turn around and put his hands behind his back

 and to stop resisting.”

    50.Internal Affairs noted in its written report that a review of DEFENDANT

 LLANES’ body camera showed that DEFENDANT LLANES never made those

 statements or gave any similar instructions or order to PLAINTIFF.

    51.Despite Internal Affairs advising PLAINTIFF’s attorney that DEFENDANT

 LLANES violated department policy and would be disciplined, the officer has not,

 to date, been disciplined.

    52.On or about June 2020 PLAINTIFF filed a complaint against DEFENDANT

 LLANES with the Civilian Investigative Panel (“CIP”) for Miami-Dade County.

    53. The CIP has official oversight of police investigations and is comprised of a

 diverse representation of the community (in terms of race, gender, education, etc.).

 Florida bar-licensed Attorneys are also members of the CIP who participate in

 investigations and final findings

    54. In its investigation, the CIP reviewed the initial complaint made to Internal


                                           22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 9 of 25




 Affairs, the Internal Affairs’ investigation and findings, the arrest affidavit, the body

 worn cameras of all officers on the scene (including that of DEFENDANT

 LLANES), the personnel files of the involved officers, and an interview of

 PLAINTIFF; conducted an on-site visit to the scene of the arrest; communicated

 with the City of Miami Police Department and the City of Miami; and convened an

 open and public forum prior to rendering its final findings.

    55.There was no evidence of discipline by the CITY OF MIAMI POLICE

 DEPARTMENT in DEFENDANT LLANES’ file for his actions against

 PLAINTIFF.

    56. The CITY OF MIAMI POLICE DEPARTMENT informed the CIP that no

 discipline of DEFENDANT LLANES for his actions against PLAINTIFF was

 performed.

    57.On January 21, 2021 the CIP released its final findings letter.

    58.The CIP SUSTAINED the charges of False Arrest, Excessive/Unnecessary

 Force, and Improper Procedure.

    59.The CIP upgraded a charge of Improper Procedure to Police Misconduct and

 SUSTAINED that charge.

    60.On February 21, 2021 the CIP released its Close Out Memo to the CITY OF

 MIAMI and CITY OF MIAMI POLICE DEPARTMENT noting the above-recited

 findings.


                                            22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 10 of 25




     61.The Miami-Dade State Attorney’s Office advised PLAINTIFF’s attorney that

  its Office was reviewing its prior investigation of DEFENDANT LLANES conduct

  to determine whether DEFENDANT LLANES might have criminal liability in this

  matter.

     62.Due to DEFENDANT LLANES’ actions in 2018 PLAINTIFF received

  medical treatment for physical injuries and has been and remains under the active

  care of a Psychiatrist.

     63.PLAINTIFF continues to suffer mental and physical symptoms from the

  violent attack.

     64. Following the violent attack, PLAINTIFF suffers from recurring headaches,

  nightmares, and panic attacks

     65. PLAINTIFF additionally suffered humiliation, mental anguish, emotional

  distress, and embarrassment, and suffers from recurring nightmares related to the

  attack.

     66. Attempting to visit the park after his arrest resulted in anxiety and panic

  attacks, and PLAINTIFF has therefore relocated to another city because he could not

  bear to live across the street from the park where he was attacked.

     67. PLAINTIFF also suffers from anxiety whenever in the presence of police

  officers. He has been prescribed anxiety medication, and attends therapy sessions

  and counseling.


                                           22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 11 of 25




     68. PLAINTIFF has delayed or abandoned plans to open his full-time ministry

  due to his continuing anxiety from this incident, which has resulted in financial loss.

                                CLAIMS FOR RELIEF

      COUNT I: EXCESSIVE USE OF FORCE BY DEFENDANT LLANES
                          (42 U.S.C. § 1983)

     69. PLAINTIFF realleges the allegations contained in Paragraphs 1 through 68.

     70. The force used by DEFENDANT LLANES against PLAINTIFF during his

  arrest of PLAINTIFF was inhumane, unnecessary, and excessive. It was designed to

  inflict pain.

     71. This force was used under color of law and deprived PLAINTIFF of his rights

  under the Fourth Amendment to the United States Constitution.

     72. In light of PLAINTIFF’s age, demeanor, the fact that the officer observed

  him prior to the attack, the fact that PLAINTIFF attempted to comply with the

  instruction to leave the park, and the fact that he did not fight back, DEFENDANT

  LLANES’s use of force was objectively unreasonable and done in violation of

  PLAINTIFF’S clearly-established constitutional rights under the Fourth and

  Fourteenth Amendments and is actionable under 42 U.S.C. § 1983.

     73. As a further direct and proximate result of Defendant LLANES’ conduct,

  PLAINTIFF suffered unlawful arrest and detention; loss of his liberty and freedom;

  bodily injury and resulting pain and suffering; severe mental anguish and emotional

  distress; was subjected to great fear, indignity, and humiliation; was held up to scorn

                                            22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 12 of 25




  and ridicule; was injured in character and reputation; suffered medical expenses for

  treatment and care; and is otherwise injured now and in the future.

     74. PLAINTIFF has been forced to retain counsel to represent him to vindicate

  his rights. Pursuant to the provisions of 42 U.S.C. Section 1988, he is entitled to

  reasonable attorney’s fees and costs.

         WHEREFORE, PLAINTIFF seeks relief as further described below.

       COUNT II: DELIBERATE INDIFFERENCE BY CITY OF MIAMI
                          (42 U.S.C. § 1983)

     75. PLAINTIFF realleges the allegations contained in Paragraphs 1 through 68.

     76. THE CITY OF MIAMI violated PLAINTIFF’S Fourth and Fourteenth

  Amendment rights by evincing deliberate indifference.

     77. As evidenced by the DOJ investigation of the CITY OF MIAMI and its police

  department, and as further evidenced by the failure of the CITY OF MIAMI to timely

  investigate or discipline DEFENDANT LLANES, the CITY OF MIAMI

  disregarded a known or obvious consequence of its action. The CITY OF MIAMI

  knew its officers had a proven pattern of employing excessive force, utilizing poor

  tactics when engaging the public, noncompliance with police procedure, and

  excessive delays in investigating complaints against its officers.

     78. The CITY OF MIAMI’s custom and culture of inadequately training or

  disciplining police officers who engage in unnecessarily violent arrests lacking

  probable cause directly led to the illegal and violent attack upon PLAINTIFF by

                                            22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 13 of 25




  DEFENDANT LLANES.

     79. There has been a pattern of similar constitutional violations by officers

  employed by the CITY OF MIAMI's police department, which involves use of

  excessive force against individuals who are non-threatening and where there is no

  probable cause to arrest. This custom disproportionately affects African-American

  residents of the CITY OF MIAMI. DEFENDANT LLANES’ acts were done under

  color of state law and are actionable under 42 U.S.C. Section 1983.

     80. As a direct, proximate, and foreseeable result of Defendant CITY OF

  MIAMI's indifference PLAINTIFF has suffered the injuries described in this

  complaint, including bodily injuries and resulting pain and suffering, mental

  anguish, loss of ability to enjoy life, expenses of medical treatment, and other losses,

  including the aggravation of pre-existing conditions. These injuries and losses are

  continuing, and PLAINTIFF will suffer such losses in the future.

     81. PLAINTIFF has been forced to retain counsel to represent him to vindicate

  his rights. Pursuant to the provisions of 42 U.S.C. Section 1988, he is entitled to

  reasonable attorney’s fees and costs.

     WHEREFORE, PLAINTIFF seeks relief as further described below.

             COUNT III: Battery By Officer Llanes (42 U.S.C. § 1983)

     82. PLAINTIFF realleges the allegations contained in paragraphs 1 through 68.

     83. DEFENDANT LLANES’ conduct against PLAINTIFF, when he used


                                            22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 14 of 25




  unreasonable and excessive force to push/throw PLAINTIFF down to the concrete

  pavement and put him in handcuffs, constituted an illegal battery. The attack

  constituted an intentional unwelcome and unprivileged touching of PLAINTIFF

  undertaken in bad faith and with actual malice.

     84. As a direct, proximate, and foreseeable result of the battery, PLAINTIFF has

  suffered the injuries described in this complaint, including bodily injuries and

  resulting pain and suffering, mental anguish, loss of ability to enjoy life, expenses

  of medical treatment, and other losses, including the aggravation of pre-existing

  conditions. These injuries and losses are continuing, and PLAINTIFF will suffer

  such losses in the future.

     85. PLAINTIFF has been forced to retain counsel to represent him to vindicate

  his rights. Pursuant to the provisions of 42 U.S.C. Section 1988, he is entitled to

  reasonable attorney’s fees and costs.

     WHEREFORE, PLAINTIFF seeks relief as further described below.

   COUNT IV: Negligent Hiring and/or Retention of Defendant Llanes by City
                       of Miami (42 U.S.C. § 1983)

     86. PLAINTIFF realleges the allegations contained in Paragraphs 1 through 68.

     87. The CITY OF MIAMI has a duty under the Fourth and Fourteenth

  Amendments to the United States Constitution to protect individuals from the acts

  of false arrest and excessive force by the police officers the City employs.

     88. Defendant CITY OF MIAMI, negligently knew or should have known that

                                           22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 15 of 25




  DEFENDANT LLANES was dangerous and incompetent and liable to do harm to

  the citizens or residents of Miami-Dade County, Florida.

     89. Defendant CITY OF MIAMI failed to conduct a reasonable investigation

  regarding the competence of DEFENDANT LLANES to be employed as a police

  officers for the CITY OF MIAMI POLICE DEPARTMENT.

     90. Defendant CITY OF MIAMI, during the course of employment of

  DEFENDANT LLANES, became aware or should have become aware of problems

  that indicated his unfitness and/or predisposition to committing a wrong, but failed

  to take further action such as investigating, discharging, or reassigning him.

     91. Defendant CITY OF MIAMI owed PLAINTIFF, as well as all residents of

  Miami-Dade County, a duty of care to hire and retain only competent officers.

     92. Defendant CITY OF MIAMI breached its duty of care to PLAINTIFF by

  hiring and retaining officers such as OFFICER LLANES.

     93. As a direct, proximate, and foreseeable result of Defendant CITY OF

  MIAMI's negligence, PLAINTIFF has suffered the injuries described in this

  complaint, including bodily injuries and resulting pain and suffering, mental

  anguish, loss of ability to enjoy life, expenses of medical treatment, and other losses,

  including the aggravation of pre-existing conditions. These injuries and losses are

  continuing, and PLAINTIFF will suffer such losses in the future.

     94. PLAINTIFF has been forced to retain counsel to represent him to vindicate


                                            22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 16 of 25




  his rights. Pursuant to the provisions of 42 U.S.C. Section 1988, he is entitled to

  reasonable attorney’s fees and costs.

     WHEREFORE, PLAINTIFF seeks relief as further described below.

   COUNT V: Negligent Supervision and/or Retention of Defendant Llanes by
                    City of Miami (42 U.S.C. § 1983)

     95. PLAINTIFF realleges the allegations contained in Paragraphs 1 through 68.

     96. The CITY OF MIAMI has a duty under the Fourth and Fourteenth

  Amendments to the United States Constitution to protect individuals from the acts

  of false arrest and excessive force by the police officers the City employs.

     97. The CITY OF MIAMI was aware, or should have been aware, of prior

  problems with DEFENDANT LLANES that would have necessitated additional

  training.

     98. The CITY OF MIAMI failed to provide additional training.

     99. As a direct, proximate, and foreseeable result of Defendant CITY OF

  MIAMI's negligence, PLAINTIFF has suffered the injuries described in this

  complaint, including bodily injuries and resulting pain and suffering, mental

  anguish, loss of ability to enjoy life, expenses of medical treatment, and other losses,

  including the aggravation of pre-existing conditions. These injuries and losses are

  continuing, and PLAINTIFF will suffer such losses in the future.

     100.      PLAINTIFF has been forced to retain counsel to represent him to

  vindicate his rights. Pursuant to the provisions of 42 U.S.C. Section 1988, he is

                                            22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 17 of 25




  entitled to reasonable attorney’s fees and costs.

     WHEREFORE, PLAINTIFF seeks relief as further described below.

        COUNT VI: Fourth Amendment Violation by False Arrest, False
   Imprisonment, and/or Malicious Prosecution by Defendant Llanes (42 U.S.C.
                                   § 1983)

     101.      PLAINTIFF realleges paragraphs 1 through 68.

     102.      DEFENDANT LLANES personally initiated the arrest and seizure of

  PLAINTIFF under color of state law.

     103.      The search and seizure lacked probable cause and reasonable suspicion

  in violation of the Fourth and Fourteenth Amendments to the United States

  Constitution.

     104.      The search and seizure were done maliciously.

     105.      The search bore no fruit. PLAINTIFF was at all applicable times

  entirely innocent of criminal activity.

     106.      Following the release of PLAINTIFF, DEFENDANT LLANES caused

  formal criminal proceedings to be instituted against PLAINTIFF with malice after

  any conceivable claim of probable cause or reasonable suspicion had been

  extinguished.

     107.      DEFENDANT LLANES submitted police reports to prosecuting

  authorities containing false statements and/or material omissions, and those reports

  were relied upon by prosecuting authorities.


                                            22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 18 of 25




        108.      Based on the elaborate story and/or police report DEFENDANT

  LLANES fabricated, the State Attorney's Office filed a criminal charge of Resisting

  Arrest Without Violence against PLAINTIFF.

        109.      The prosecution was terminated via a nolle prosequi in open court.

        110.      The unreasonable search and seizure, false arrest, false imprisonment,

  and/or malicious prosecution was the direct and proximate cause of physical, mental,

  and financial injury and damage to PLAINTIFF, and those injuries are permanent or

  continuing in nature.

        111.      PLAINTIFF has been forced to retain counsel to represent him to

  vindicate his rights. Pursuant to the provisions of 42 U.S.C. Section 1988, he is

  entitled to reasonable attorney’s fees and costs.

        WHEREFORE, PLAINTIFF seeks relief as further described below.

               COUNT VII: Racial Discrimination Against the City of Miami

        112.      PLAINTIFF realleges the allegations contained in paragraphs 1 through

  68.

        113.      Governmental entities including law enforcement do not enjoy

  qualified immunity for violation of another’s constitutional rights based on race

  within the meaning of the Fourth and Fourteenth Amendments to the United States

  Constitution.

        114.      The CITY OF MIAMI’s police department was under DOJ oversight


                                             22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 19 of 25




  and monitoring prior to and during the December 2018 attack. The DOJ oversight

  commenced due to THE CITY OF MIAMI's practice and pattern of employing

  excessive force and unlawful tactics against unarmed African-American males

  absent probable cause.

     115.      Accordingly, the CITY OF MIAMI has a known and factually and

  legally proven pattern and practice of policing African-American males different

  from similarly-situated non-African-American people it arrests.

     116.      Accordingly, the CITY OF MIAMI was on notice of its disparate and

  unlawful treatment of unarmed African-American males during stops and arrests,

  including employing excessive force.

     117.      PLAINTIFF was an unarmed African-American male falsely arrested,

  battered, unlawfully detained without probable cause and injured by DEFENDANT

  LLANES’ conduct. Such conduct was ratified by the Miami Police Department

  supervisor who appeared on the scene but failed to cure DEFENDANT LLANES’

  actions. The CITY OF MIAMI has to date refused to discipline or even place

  DEFENDANT LLANES on leave for any period of time relating to his actions in

  this case.

     118.      The CITY OF MIAMI, through its police department, has approved the

  conduct of DEFENDANT LLANES and other officers, encouraging violation of the

  Fourth and Fourteenth Amendment rights of PLAINTIFF and other African-


                                          22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 20 of 25




  American males by failing to rein in rogue officers, creating an atmosphere that

  caused DEFENDANT LLANES and his fellow officers to feel that they have license

  to use excessive force, effectuate unlawful searches and arrests in the absence of

  probable cause, illegally detain people, and handcuff African-American males

  without cause for extreme lengths of time without any fear of discipline or

  consequence.

     WHEREFORE, PLAINTIFF seeks relief as further described below.

   COUNT VIII: State Tort of False Arrest against Defendants City of Miami,
        Miami-Dade County, and City of Miami Police Department

     119.        PLAINTIFF realleges paragraphs 1 through 68.

     120.        The CITY OF MIAMI, MIAMI-DADE COUNTY, and CITY OF

  MIAMI POLICE DEPARTMENT are responsible for the conduct of its police

  officers including DEFENDANT LLANES’s false arrest of PLAINTIFF.

     121.        The restraint, arrest, and battery of PLAINTIFF was unlawful and

  unreasonable in that it was not based upon lawfully issued process of court, probable

  cause, or reasonable suspicion.

     122.        As a result of the actions of DEFENDANT LLANES, for which the

  CITY      OF    MIAMI,    MIAMI-DADE           COUNTY,      and   MIAMI      POLICE

  DEPARTMENT are responsible, PLAINTIFF suffered damages including, but not

  limited to, bodily injury which resulted in pain and suffering, disability, aggravation

  of a pre-existing condition, mental anguish, loss of capacity for the enjoyment of

                                            22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 21 of 25




  life, expense of medical care and treatment, lost wages and loss of earning capacity,

  physical inconvenience, discomfort, loss of time, mental pain and suffering, high

  anxiety, embarrassment, humiliation, and injuries to his reputation, which have been

  suffered and will continue to be suffered in the future.

     123.      As permitted by Rule 8(d), Fed. R. Civ. P., in the alternative to the

  contrary allegations set forth in this Complaint, PLAINTIFF alleges that

  DEFENDANT LLANES committed the tort of false arrest, but not in bad faith or

  with malicious purpose, nor in a manner exhibiting willful and wanton disregard of

  human rights, safety, or property.

     124.      Vicarious liability should be imposed on Defendants CITY OF MIAMI,

  MIAMI-DADE COUNTY, and CITY OF MIAMI POLICE DEPARTMENT.

     125.      PLAINTIFF satisfied the pretrial demands of section 768.28, Fla. Stat,

  and the claim has not been resolved.

     WHEREFORE, PLAINTIFF seeks relief as further described below.

         COUNT IX: State Tort of Battery against Defendant City of Miami,
           Miami-Dade County, and/or City of Miami Police Department

     126.      PLAINTIFF realleges paragraphs 1 through 68.

     127.      The CITY OF MIAMI, MIAMI-DADE COUNTY, and CITY OF

  MIAMI POLICE DEPARTMENT are responsible for the conduct of its police

  officers who are acting in the course and scope of their employment.

     128.      DEFENDANT LLANES, while acting in the course and scope of his

                                            22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 22 of 25




  employment as a police officer, did unreasonably and unlawfully touch or strike and

  batter PLAINTIFF, resulting in the damages described in this complaint.

     129.      PLAINTIFF did not invite or consent to the physical contact inflicted

  upon him by DEFENDANT LLANES.

     130.      As permitted by Rule 8(d), Fed. R. Civ. P., in the alternative to the

  contrary allegations set forth in this Complaint, PLAINTIFF alleges that

  DEFENDANT LLANES committed the tort of tort of battery, but not in bad faith or

  with malicious purpose, nor in a manner exhibiting willful and wanton disregard of

  human rights, safety, or property.

     131.      Vicarious liability should be imposed on the CITY OF MIAMI and/or

  MIAMI-DADE COUNTY for the actions of DEFENDANT LLANES.

     132.      PLAINTIFF satisfied the pretrial demands of section 768.28, Fla. Stat,

  and the claim has not been resolved.

     WHEREFORE, PLAINTIFF seeks relief as further described below.

        COUNT X: State Tort of Negligence against Defendant City of Miami,
          Miami-Dade County, and/or City of Miami Police Department

     133.      PLAINTIFF realleges paragraphs 1 through 68.

     134.      The CITY OF MIAMI, MIAMI-DADE COUNTY, and CITY OF

  MIAMI POLICE DEPARTMENT owed PLAINTIFF a duty of care in the hiring,

  training, supervision, disciplining, and retention of its officers

     135.      The CITY OF MIAMI, MIAMI-DADE COUNTY, and/or CITY OF

                                             22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 23 of 25




  MIAMI POLICE DEPARTMENT breached that duty, which directly, proximately,

  and foreseeably resulted the PLAINTIFF sustaining the injuries described in this

  complaint, including bodily injuries and resulting pain and suffering, mental

  anguish, loss of ability to enjoy life, expenses of medical treatment, and other losses,

  including the aggravation of pre-existing conditions. These injuries and losses are

  continuing, and PLAINTIFF will suffer such losses in the future.

     136.      The conduct of DEFENDANT LLANES was serious, but was within

  the scope of behavior subject to respondeat superior under Florida law.

     137.      As permitted by Rule 8(d), Fed. R. Civ. P., in the alternative to the

  contrary allegations set forth in this Complaint, PLAINTIFF alleges that

  DEFENDANT LLANES committed the tort of tort of negligence, but not in bad

  faith or with malicious purpose, nor in a manner exhibiting willful and wanton

  disregard of human rights, safety, or property.

     138.      PLAINTIFF satisfied the pretrial demands of section 768.28, Fla. Stat,

  and the claim has not been resolved.

     WHEREFORE, PLAINTIFF seeks relief as further described below.

                             XIII. RELIEF REQUESTED

     139.       PLAINTIFF respectfully requests a jury trial on all issues and requests

  as relief for the above counts:

     140.      A public apology from DEFENDANT LLANES;


                                            22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 24 of 25




     141.      Expunction of PLAINTIFF’s arrest record in this matter;

     142.      Judgment for compensatory damages in excess of $200,000.00;

     143.      Judgment for exemplary or punitive damages;

     144.      Cost of suit;

     145.      Recovery of Attorney fees pursuant to 42 U.S.C. § 1983 and pretrial

  interest on such fees;

     146.      Any other such relief as this Honorable Court deems just and proper.

                           XIV. DEMAND FOR JURY TRIAL

     PLAINTIFF hereby demands a jury trial as to all issues triable by a jury.


                                         Respectfully submitted June 2, 2021


                                        /s/ David R. Heffernan
  Rawsi Williams, Esq., R.N.            David R. Heffernan
  Fla. Bar No. 103201                   Fla. Bar No. 893005
  Email: service@rawsi.com              Email: David@KaireLaw.com
  Secondary Email: rawsi@rawsi.com      Kaire and Heffernan
  Rawsi Williams Law Group              999 Brickell Avenue
  701 Brickell Ave.                     PH 1102
  STE 1550                              Miami, FL 33131
  Miami, FL 33131                       Tel: 305-372-0123
  Tel: 888-729-7452 (888-RawsiLaw)      Attorney for Plaintiff
  Attorney for Plaintiff




                                          22
Case 1:21-cv-22034-JAL Document 1 Entered on FLSD Docket 06/02/2021 Page 25 of 25




                           CERTIFICATE OF SERVICE

  I hereby certify that a true and correct copy of the foregoing was served by duly
  certified process server on June 2, 2021 on all counsel or parties of record on the
  Service List below.




                                   Rawsi Williams, Esq., R.N.


  SERVICE LIST

  OFFICER IOANNYS LLANES
  City of Miami Police Department
  C/O Court Liaison or Chief Art Acevedo
  400 NW 2nd Avenue
  Miami, Florida 33128 Defendant

  CITY OF MIAMI
  [Francis Suarez, in his official capacity as Mayor]
  C/O Attorney Ms. Victoria Mendez
  City of Miami
  Office of the City Attorney
  444 S.W. 2nd Avenue, Suite 945
  Miami, FL 33130 Counsel for Defendant

  MIAMI-DADE COUNTY
  [Daniella Levine Cava, in her official capacity as Mayor of Miami-Dade County]
  C/O Attorney Ms. Abigail Price-Williams
  County Attorney’s Office
  111 NW 1st Street, Suite 2810
  Miami, Florida 33128 Counsel for Defendant




                                            22
